
	
		I
		112th CONGRESS
		1st Session
		H. R. 3561
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2011
			Mr. Kind (for
			 himself, Mr. Gerlach, and
			 Mr. Neal) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Employee Retirement Income Security Act of 1974 to reduce administrative
		  burdens and encourage retirement plan formation and retention.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Pension Promotion Act of
			 2011.
		2.Alternative
			 valuation date for required minimum distributionsIf the Secretary of the Treasury determines
			 there has been a significant and broadly applicable decrease in the value of
			 investment assets held by defined contribution plans and individual retirement
			 accounts for any calendar year, the Secretary may—
			(1)allow taxpayers to
			 use a later valuation date than would otherwise be required under Treasury
			 Regulations to determine the required minimum distribution for such year from
			 individual accounts under section 401(a)(9), 403(b)(10), 408(a)(6), 408(b)(3),
			 or 457(d)(2) of the Internal Revenue Code of 1986,
			(2)allow additional
			 time for making any such distributions, and
			(3)provide such other relief as may be
			 appropriate in light of such a decrease in investment asset values.
			3.Deduction for
			 pension and IRA contributions allowed in computing net earnings from
			 self-employment
			(a)In
			 generalSubsection (a) of
			 section 1402 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (16), by striking the period at the
			 end of paragraph (17) and inserting , and, and by inserting
			 after paragraph (17) the following new paragraph:
				
					(18)any deduction allowed under section 404 by
				reason of section 404(a)(8)(C) (other than any deduction allowed for elective
				deferrals (as defined in section 402(g)(3)) shall be allowed, except that the
				amount of such deduction shall be determined without regard to this
				paragraph.
					.
			(b)Conforming
			 amendmentClause (v) of section 401(c)(2)(A) of such Code is
			 amended by inserting for elective deferrals (as defined in section
			 402(g)(3)) after to the taxpayer.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			4.Adjusted funding
			 target attainment percentage determined without regard to reduction for credit
			 balances for funding-based limits under single employer plans
			(a)Amendment of
			 1986 CodeParagraph (2) of
			 section 436(j) of the Internal Revenue Code of 1986 is amended—
				(1)by striking the
			 period at the end and inserting , and,
				(2)by striking
			 under paragraph (1) by increasing and inserting the following:
					
						under paragraph
			 (1)—(A)by
				increasing
						,
				and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)without regard to the reduction under
				section
				430(f)(4)(B).
						.
				(b)Amendment of
			 ERISASection 206(g)(9)(B) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1056(g)(9)(B)) is amended—
				(1)by striking the
			 period at the end and inserting , and,
				(2)by striking
			 under subparagraph (A) by increasing and inserting the
			 following:
					
						under subparagraph
			 (A)—(i)by
				increasing
						,
				and
				(3)by adding at the
			 end the following new clause:
					
						(ii)without regard to the reduction under
				section
				303(f)(4)(B).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2011.
			5.Repeal of tax on
			 nondeductible contributions to qualified employer plansEffective for taxable years beginning after
			 December 31, 2011, section 4972 is repealed.
		6.Interim
			 amendments to qualified plansThe Secretary of the Treasury shall, not
			 later than 2 years after the date of the enactment of this Act, revise the
			 administrative rules governing interim amendments of qualified plans to provide
			 greater flexibility and reduce plan sponsor burden, while taking into account
			 the need for plan terms to reflect the benefits to which participants are
			 entitled.
		7.Grandfathering of
			 plans with normal retirement age based on earlier of attainment of specific age
			 or completion of 30 or more years of benefit accrual service
			(a)Amendment of
			 1986 Code
				(1)In
			 generalSection 411 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Special rule for
				determining normal retirement age for certain existing defined benefit
				plans
							(1)In
				generalAn applicable trust shall not fail to be treated as a
				qualified trust under section 401(a) of the Internal Revenue Code of 1986, and
				shall not be treated as failing to have a uniform normal retirement age for
				purposes of this subchapter, solely because the plan of which it is a part has
				a normal retirement age described in paragraph (2)(A).
							(2)Applicable
				trustFor purposes of this
				subsection—
								(A)In
				generalThe term
				applicable trust means a trust forming a part of a plan that on
				December 5, 2011, has a normal retirement age which is the earlier of—
									(i)the attainment of
				an age which is not earlier than age 60 but not later than 65, or
									(ii)the completion of
				30 or more years of benefit accrual service.
									(B)Limited
				application of specified normal retirement age permittedA trust
				shall not fail to be treated as an applicable trust solely because, as of such
				date, a normal retirement age described in subparagraph (A) only applies to
				certain participants or certain employers participating in the plan of which
				such trust is a part.
								(C)Expanded
				application permittedIf, after such date, the plan of which an
				applicable trust is a part expands the application of a normal retirement age
				described in subparagraph (A) to additional participants or employers, such
				trust shall be treated as an applicable trust with respect to any such
				participants and
				employers.
								.
				(2)Service-based
			 retirements in governmental plans
					(A)In
			 generalSubsection (e) of section 411 of such Code is amended by
			 adding at the end the following new paragraph:
						
							(3)A plan described in paragraph (1)(A) shall
				not be treated as failing to meet any requirement of this subchapter or any
				regulation issued under this subchapter, or as failing to have a permissible
				normal retirement age for the purposes of this subchapter or any regulation
				issued under this subchapter, solely because—
								(A)the plan expresses
				its normal retirement age (whether stated in, or implied through, the terms of
				the plan) based on years of service or a combination of years of service and
				the chronological age of the plan participant, or
								(B)the plan expresses
				a normal retirement benefit as a benefit payable without actuarial reduction
				for age upon attainment of an age, years of service, or a combination of age
				and years of
				service.
								.
					(B)RulesNot
			 later than 180 after the date of the enactment of this Act, the Secretary of
			 the Treasury shall modify the rules for determining normal retirement age under
			 sections 401(a) and 411 of the Internal Revenue Code of 1986, including
			 Treasury Regulation § 1.401(a)–1, to be consistent with the amendment made by
			 this paragraph.
					(b)Amendments of
			 ERISASection 204 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1054) is amended by redesignating subsection (k) as
			 subsection (l) and by inserting after subsection (j) the following new
			 subsection:
				
					(k)Special rule for
				determining normal retirement age for certain existing defined benefit
				plans
						(1)In
				generalAn applicable trust shall not fail to meet any of the
				requirements of this title, and shall not be treated as failing to have a
				uniform normal retirement age for purposes of this title, solely because the
				plan of which it is a part has a normal retirement age described in paragraph
				(2)(A).
						(2)Applicable
				trustFor purposes of this
				subsection—
							(A)In
				generalThe term
				applicable trust means a trust forming a part of a plan that on
				December 5, 2011, has a normal retirement age which is the earlier of—
								(i)the attainment of
				an age which is not earlier than age 60 but not later than 65, or
								(ii)the completion of
				30 or more years of benefit accrual service.
								(B)Limited
				application of specified normal retirement age permittedA trust
				shall not fail to be treated as an applicable trust solely because, as of such
				date, the normal retirement age described in subparagraph (A) only applies to
				certain participants or certain employers participating in the plan of which
				such trust is a part.
							(C)Expanded
				application permittedIf, after such date, the plan of which an
				applicable trust is a part expands the application of the normal retirement age
				described in subparagraph (A) to additional participants or employers, such
				trust shall be treated as an applicable trust with respect to any such
				participants and
				employers.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning before, on, or after the date of the enactment of this Act.
			
